Citation Nr: 0825720	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In December 2006, this matter was remanded by the 
Board for further development.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2002 and October 2002, prior to the initial 
adjudication of the claim, and in December 2006, after the 
adjudication of the claim, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in December 2006 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.  In addition, a VA medical 
examination pertinent to the claim was obtained in April 
1996.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition under the criteria of DSM-IV in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 4.125 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran claims that while serving as an aviation 
ordnanceman, he was exposed to non-combat stressors in 
service that support a PTSD diagnosis.  In various statements 
in support of claim, the veteran asserted that he was exposed 
to the severed head of a crash victim while aboard the USS 
Independence in June or July 1965.  Additional stressors 
include accompanying an accidentally armed bomb to the ship's 
hanger bay which he dropped overboard prior to its 
detonation, and handling armed fuses that had been triggered 
by a hard fall down an elevator shaft. 

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  The VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's service personnel records show that he served 
as an aviation ordnanceman.  The veteran received the 
National Defense Service Medal, Vietnam Service Medal with 
one bronze service star, Navy Commendation Ribbon, the 
Republic of Vietnam Campaign Medal with 1960 unit device, and 
an Armed Forces Expeditionary Medal.  While those awards 
indicate service, they do not necessarily denote combat.  
Therefore, the Board finds that the evidence does not show 
that the veteran participated in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim and his 
reported stressors must be verified.  Doran v. Brown, 6 Vet. 
App. 283 (1994)

The veteran's service medical records include an April 1964 
enlistment examination report which reflects a normal 
clinical psychiatric evaluation.  In an accompanying  report 
of medical history, he denied having any depression or 
excessive worry; nervous trouble of any sort; or frequent or 
terrifying nightmares.  While he contends that he suffered 
PTSD stressors in June or July 1965, service medical records 
dated at that time are void of findings, complaints, 
symptoms, or diagnoses attributable to PTSD.  He underwent a 
neuropsychiatric evaluation in March 1966 which reflects a 
prior history of a behavioral problems in school and a poor 
work record.  He had an intense fear of being attacked and 
beaten.  On mental status examination, he was a distant and 
rather bizarre, inadequate man.  He was well oriented to 
time, place, and person.  Psychosis was not present, but 
thought content was paranoid.  Judgment was puerile and 
impulse control was limited.  General level of maturity was 
below normal.  Service motivation was poor while insight was 
absent.  He was diagnosed with an emotionally unstable 
personality.

The Board notes that although the veteran was diagnosed as 
having a personality disorder in service, no other 
psychiatric diagnosis was rendered.  Congenital or 
developmental defects such as personality disorders are not 
diseases or injuries and thus do not constitute a disability 
for the purposes of service connection.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(c), 4.9 (2007); Winn v. Brown, 
8 Vet. App. 510 (1996).

As the presence or chronicity of any PTSD in service has not 
been established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection for PTSD.  38 C.F.R. § 3.303(b).

VA hospital records reflect treatment of alcohol addiction 
and situational depression from February 1979 to May 1979.  
The veteran had a history of indicated alcohol abuse 
episodically since his teenage years and assaultive behavior 
while under the influence of alcohol.  At the time of 
discharge, he was considered to be mentally competent.

VA medical records dated in August 1995 reflect that the 
veteran felt depressed and abused alcohol.  In October 1995, 
he was unemployed, depressed, tired, and had marital 
problems.  He came to the realization that bombs kill people 
after finding the head of a pilot still in its helmet.  He 
felt angry and hurtful.  He was diagnosed with adjustment 
disorder with mixed emotional features and poly-drug abuse.  
In September 1995, he was terminated from his job for not 
getting along with his supervisor and not following policy.  
He reported recurring nightmares of bomb carts with body 
parts.

VA medical records dated in January 1996 reflect that the 
veteran identified his wife's illness and his income as 
stressors.  In February 1996, he reported nightmares.  In 
March 1996, he indicated that he worked at a bank and was 
under mild stress.  In April 1996, he complained that he was 
physically tired and stressed from dealing with customers.  
He abused alcohol and was unwilling to substitute the same 
for an anti-depressant.  He had an increase in interpersonal 
diffuse suppressed hostilities.

In April 1996, the veteran underwent a VA general medical 
examination and was diagnosed with PTSD and/or depression.

In April 1996, the veteran underwent a VA PTSD examination at 
which time he admitted to a long history of drug usage and 
alcohol abuse.  It was noted that he spent six months off the 
coast of Vietnam and denied any history of combat.  He had a 
history of major depression and was hospitalized in 1979 due 
to thoughts of self-harm.  He attributed his history of 
alcohol abuse to his service during Vietnam.  Upon a mental 
status examination, he was alert, oriented to person, place, 
and time with good eye contact.  Speech was articulate.  He 
was well groomed and readily engaged in conversation.  He 
denied auditory or visual hallucinations, and suicidal or 
homicidal ideations.  His insight and judgment were good.  
Recent, remote, and immediate memory was intact.  He had 
decreased energy and concentration.  At times he felt 
hopeless, helpless, and worthless and had a lot of feelings 
of guilt regarding his time in Vietnam.  He specifically 
remembered lifting a stretcher and finding the head of one 
man from his battalion.  His mood was depressed with a sad 
affect, while his thought content was goal-directed.  The 
impression was multiple vegetative signs of depression 
including hopelessness, helplessness, and worthlessness with 
decreased concentration and increased guilt feelings 
regarding his time in Vietnam.  The examiner opined that the 
veteran displayed some vague symptoms that were usually 
associated with PTSD.  However, he could not give a clear 
answer as to whether he had additional symptoms such as 
social avoidance, night sweats, nightmares, and other 
symptoms.  The examiner diagnosed him with major depression, 
recurrent by history.

In August 2002, the veteran complained of increased symptoms 
of depression and anger which he attributed to increased 
work-related stress.  The assessment was depression/PTSD.  An 
August 2002 VA psychiatry note shows that he believed that he 
had PTSD in 1978-1979 following a suicidal "gesture" that 
was misdiagnosed as depression.  He related his depression 
and PTSD to symptoms related to work-related stress.  He 
indicated that he was a naval ordnanceman during service and 
identified in-service stressors that include an occasion 
during which reporters visiting his ship asked him if he knew 
he was killing women and children.  Another in-service 
stressor was seeing the head of a dead pilot still in its 
helmet.  He stated that he thought about jumping off the 
fantail of the ship.  He reported frequent nightmares of 
being chased by people calling him "murderer" and about 
body parts.  He had intrusive thoughts and felt "on-alert" 
all the time.  He kept loaded weapons at his home and always 
checked for security.  His memories were triggered by the 
sound of jets, and the smell of jet fuel and exhaust.  On a 
mental status examination he was diagnosed with PTSD.

In September 2002, he had continued nightmares and was angry 
about his physical condition and had poor self-esteem and a 
depressed mood.  The assessment was mood disorder secondary 
to a medical condition, diabetic neuropathy.  A November 2002 
psychiatry note shows that the veteran was prescribed 
medication for nightmares and was upset that he was recently 
diagnosed as legally blind.  His condition was diagnosed as a 
mood disorder secondary to medical condition including a 
diabetic neuropathy and legal blindness.  Records dated in 
October 2003 show a diagnosis of PTSD and indicate that he 
was doing well and was mentally stable at that time.  In 
April 2004, he was diagnosed with PTSD with mood disorder 
with previous alcohol dependency.  A May 2004 psychiatry note 
shows that he continued to have intrusive thoughts of Vietnam 
and nightmares.  In August 2004, a record reflect a diagnosis 
of PTSD.

In December 2006, the Board remanded the claim to the RO to 
request that the veteran clearly identify the stressor events 
he experienced in service with greater specificity, including 
the approximate dates, places and circumstances surrounding 
the stressor experiences he described.  Pursuant to the 
remand, in correspondence dated in December 2006 VA requested 
detailed information concerning the veteran's claim, but none 
has been provided.  The veteran is reminded that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

VA was unable to verify the veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  Since the veteran's stressors are unverified, 
these stressors cannot support a grant of service connection 
for PTSD.  38 C.F.R. § 3.304(f).  Additionally, the Board 
finds that the medical evidence weighs against a finding that 
the veteran warrants a diagnosis of PTSD pursuant to DSM-IV 
that is related to the veteran's claimed in-service 
stressors.

The Board concludes that service connection for PTSD is not 
warranted.  The Board finds that the veteran did not engage 
in combat with the enemy during his service.  He also did not 
provide stressors capable of verification.  Most importantly, 
the evidence weighs against a findings that he currently has 
a diagnosis of PTSD that complies with DSM-IV and the weight 
of medical evidence does not establish a link between current 
symptomatology and the in-service stressors.

The veteran's post service medical records are negative for 
any diagnosis of PTSD until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence does show that the veteran has 
been diagnosed with PTSD at some examinations, the record 
does not include a competent medical opinion which relates 
PTSD to any corroborated stressor during the veteran's active 
duty.  While there are some diagnoses of PTSD of record, the 
record also contains diagnoses of other mental disorders such 
as depression, substance induced mental disorders, and mental 
disorders due to physical disability.  In fact, the evidence 
seems more to indicate that those diagnoses are warranted 
than a diagnosis of PTSD.  The Board finds that April 1996 VA 
examination particularly persuasive in that it discussed the 
veteran's medical history and reviewed his medical records.  
That examination also conducted testing to determine whether 
a diagnosis of PTSD was warranted, and found that such a 
diagnosis was not warranted, with specific discussion of 
which criteria pursuant to DSM-IV were not met.  Therefore, 
the Board finds that examination to be the most persuasive 
evidence.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
PTSD is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current PTSD was incurred in 
or aggravated by service or that is related to service or to 
any corroborated incident herein.  Therefore, service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


